      Case 2:14-cr-01517-DGC Document 181 Filed 04/30/20 Page 1 of 5




 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9   David Lee Frater,                                No. CV-19-02168-PHX-DGC (MHB)
10                        Movant/Defendant,           No. CR-14-01517-PHX-DGC
11   vs.
12   United States of America,                        ORDER

13                        Respondent/Plaintiff.
14
15
16         David Frater is confined in federal prison in Yazoo City, Mississippi. Pursuant to
17   28 U.S.C. § 2255, he moves to vacate his sentence in Case No. CR-14-01517. Doc. 1.1
18   Magistrate Judge Michelle Burns issued a report recommending that the motion be denied
19   (“R&R”). Doc. 15. Frater has filed an objection and the government has responded.
20   Docs. 18, 19. The Court will accept the R&R and deny the motion.2
21   I.    Background.
22         Frater pled guilty to one count of possession of child pornography, in violation of
23   18 U.S.C. §§ 2252(A)(a)(5)(B), (b)(2), and 2256. CR Doc. 131. On May 9, 2016, the
24   Court sentenced him to 125 months in prison followed by lifetime supervised release.
25
26         1
             Citations to documents in the criminal case are denoted “CR Doc.” Citations are
     to page numbers attached to the top of pages by the Court’s electronic filing system.
27
           2
             Frater has filed a series of letters addressed to Judge Burns. Docs. 16, 17. The
28   Court has reviewed the letters, but finds they bear no relevance to issues in this order.


                                                  1
      Case 2:14-cr-01517-DGC Document 181 Filed 04/30/20 Page 2 of 5




 1   CR Doc. 174. The Ninth Circuit upheld the plea and sentence, finding that Frater had
 2   waived his right to appeal. CR Doc. 171; see United States v. Frater, 735 Fed. App’x 467
 3   (9th Cir. 2018).
 4          Under § 2255, a federal prisoner may obtain relief from his sentence if it was
 5   “imposed in violation of the United States Constitution or the laws of the United States[.]”
 6   28 U.S.C. § 2255(a). Frater alleges four grounds for relief: (1) the original search and
 7   seizure of his home computer were illegally executed by the New Zealand Police
 8   Department; (2) the law requires that the government produce a minimum of three verified
 9   pornographic images of children who have been legally identified as victims; (3) unverified
10   secondary evidence was presented in a superseding indictment; and (4) outlawing sexually
11   explicit photographs of children propagates crimes against them by repressing information
12   the public needs to identify victims and perpetrators. Doc. 1 at 4-5, 7-8. Because none of
13   these arguments concern the voluntary and intelligent acceptance of his plea agreement,
14   Judge Burns recommends denying the Motion. Doc. 15 at 2-3.
15   II.    R&R Standard of Review.
16          This Court “may accept, reject, or modify, in whole or in part, the findings or
17   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The Court “must
18   review the magistrate judge’s findings and recommendations de novo if objection is made,
19   but not otherwise.” United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en
20   banc). The Court is not required to conduct “any review at all . . . of any issue that is not
21   the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985); see also 28
22   U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).
23   III.   Discussion.
24          Judge Burns found that, in accepting the 2016 plea agreement, Frater “clearly and
25   expressly waived his right to bring an appeal or collateral attack and, as such, has waived
26   his claims raised in his § 2255 Motion[.]” Doc. 15 at 3. The Court agrees.
27          With limited exceptions not relevant here, a defendant may waive his statutory right
28   to bring a § 2255 motion if he knowingly and voluntarily signs a plea agreement that


                                                  2
      Case 2:14-cr-01517-DGC Document 181 Filed 04/30/20 Page 3 of 5




 1   contains an express waiver of that right. United States v. Pruitt, 32 F.3d 431, 433 (9th Cir.
 2   1994); United States v. Abarca, 985 F.2d 1012, 1014 (9th Cir. 1993); see also United States
 3   v. Charles, 581 F.3d 927, 931 (9th Cir. 2009) (a “defendant’s waiver of his appellate rights
 4   is enforceable if (1) the language of the waiver encompasses his right to appeal on the
 5   grounds raised, and (2) the waiver is knowingly and voluntarily made” (internal quotation
 6   omitted)).
 7          Frater objects to Judge Burns’s finding that he waived his right to bring a § 2255
 8   motion, arguing that his plea agreement was “non-binding” because the Court failed to sign
 9   and file it. Doc. 18 at 1, 3. Contrary to Frater’s contention, the plea agreement was
10   accepted – without objection – at his sentencing on May 9, 2016. CR Doc. 165 at 9 (“I’m
11   going to accept the plea agreement and my judgment and sentence will be consistent with
12   it.”). The plea agreement was signed by the Court and filed on that date. See CR Doc. 131.
13          The Court’s de novo review of the record also shows that Frater understood the
14   waiver and entered his plea knowing that he would not be permitted to appeal or collaterally
15   attack his conviction and sentence so long as his sentence was consistent with the plea
16   agreement. The Court ensured that Frater understood he was giving up this right. At the
17   change of plea proceeding, Judge Boyle questioned Frater about whether he understood the
18   rights he was waiving:
19          THE COURT: There’s a section in your agreement labeled Waiver of
20          Defenses and Appeal Rights. It begins on page five. Normally, you could
            appeal your conviction and sentence to a higher Court or you could file
21          motions in this court fighting your conviction and sentence. Did you read
22          this paragraph with your attorney before you signed this agreement?

23          THE DEFENDANT: Yes, I did, Your Honor.
24          THE COURT: You’re giving up those rights to appeal and fight your
25          conviction under these terms?

26          THE DEFENDANT: Yes, Your Honor.
27          THE COURT: Do you understand that?
28


                                                  3
      Case 2:14-cr-01517-DGC Document 181 Filed 04/30/20 Page 4 of 5




 1          THE DEFENDANT: Yes, I do, Your Honor.
 2          THE COURT: And do you agree to do so?
 3
            THE DEFENDANT: Yes, I do, Your Honor.
 4
 5   CR Doc. 86 at 15-16.
 6          At sentencing, the Court again reminded Frater that he had agreed to waive his right
 7   to appeal and collaterally attack the sentence. CR Doc. 165 at 2-3, 30. The Court accepted
 8   the plea agreement and imposed a sentence consistent with it. Id. at 9, 26. The Judgment
 9   reflects that Frater was “sentenced in accordance with the terms of the plea agreement and
10   that [he] waived [his] right to appeal and to collaterally attack this matter. The waiver has
11   been knowingly and voluntarily made with a factual basis and with an understanding of the
12   consequences of the waiver.” CR Doc. 174 at 4. Frater does not otherwise contend that
13   his waiver of rights was not knowing or voluntary.3
14          Both the language of the plea agreement and Frater’s responses to the Court’s
15   questioning reveal that he knowingly and voluntarily waived his right to collaterally attack
16   his sentence. Based on that waiver, the Court will deny his § 2255 motion.
17   IV.    Certificate of Appealability.
18          Frater contends that a certificate of appealability is warranted because his due
19   process rights were violated when he was arrested in 2014. Doc. 18 at 2-3. Frater’s
20   objection merely reasserts the arguments made in his § 2255 motion. See Doc. 1. This is
21   not a basis to grant a certificate of appealability. Frater also argues that “[t]here was never
22   a binding, legally recognized plea agreement on file at any time in my criminal case.” Id.
23
24          3
              Frater has filed two “Response and Rebuttals” to the government’s brief, both
     dated April 7, 2020, which the Court has reviewed and considered. Docs. 20, 21; see LR
25   Civ. 7.2(e)(3). Frater again appears to argue that the Court never accepted his plea
     agreement and orally preserved his right to appeal at sentencing. This is belied by the
26   record. See CR Doc. 91 (“The Court orders Defendant’s guilty plea accepted, and the
     Court’s decision on acceptance of the plea agreement will be deferred to the time of
27   sentencing”) (emphasis omitted); CR Doc. 165 at 9 (“[The Court is] going to accept the
     plea agreement and [the] judgment and sentence will be consistent with it”); id. at 30 (“you
28   have waived your right to appeal”).


                                                   4
      Case 2:14-cr-01517-DGC Document 181 Filed 04/30/20 Page 5 of 5




 1   at 2. Frater again contends that the plea agreement was never signed or filed by the Court
 2   and thus it “was never in effect or binding at all.” Id. This is simply incorrect. See
 3   Docs. 131 at 12, 165 at 2-3, 9, 30. Frater otherwise develops no legal argument in support
 4   of his assertion that there was a substantial denial of a constitutional right as required by
 5   28 U.S.C. § 2253(c)(2).
 6          When a § 2255 motion is denied on procedural grounds without consideration of the
 7   underlying merits, a certificate of appealability “should issue when the prisoner shows, at
 8   least, that jurists of reason would find it debatable whether the petition states a valid claim
 9   of the denial of a constitutional right and that jurists of reason would find it debatable
10   whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529
11   U.S. 473, 484 (2000). But “[w]here a plain procedural bar is present and the district court
12   is correct to invoke it to dispose of the case, a reasonable jurist could not conclude either
13   that the district court erred in dismissing the petition or that the petitioner should be allowed
14   to proceed further. In such a circumstance, no appeal [is] warranted.” Id. Frater has not
15   established that reasonable jurists would find the Court’s conclusion debatable.
16          The Court agrees with Judge Burns that a certificate of appealability should be
17   denied because Frater has not made a substantial showing of the denial of a constitutional
18   right as required by § 2253(c)(2). Doc. 15 at 4.
19          IT IS ORDERED:
20          1.     Judge Burns’s R&R (Doc. 15) is accepted.
21          2.     Frater’s motion to vacate, set aside, or correct his sentence under 28
22                 U.S.C. § 2255 (Doc. 1) is denied.
23          3.     A certificate of appealability and leave to proceed in forma pauperis on
24                 appeal are denied.
25          4.     The Clerk is directed to enter judgment and terminate this action.
26          Dated this 30th day of April, 2020.
27
28


                                                    5
